                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-3162-WJM-KMT

MARY LEE KAHLER,

       Plaintiff,

v.

JONNA LEGGITT, GM #1384, and,
WALMART INC.,

       Defendants.


           ORDER ADOPTING MAY 3, 2019 RECOMMENDATION OF
      MAGISTRATE JUDGE GRANTING DEFENDANTS’ MOTION TO DISMISS
              AND DENYING PLAINTIFF’S MOTION TO AMEND


       This matter is before the Court on United States Magistrate Judge Kathleen M.

Tafoya’s Recommendation dated May 3, 2019 (the “Recommendation”; ECF No. 46),

which recommended that this Court (1) grant Defendants Walmart Inc. (“Walmart”) and

Jonna Leggitt’s (“Leggitt”) (collectively, the “Defendants”) Motion to Dismiss (ECF

No. 13); (2) deny Plaintiff Mary Lee Kahler’s (“Plaintiff”) Request for Amended

Employment Discrimination Complaint (“Motion to Amend”; ECF No. 27); and

(3) dismiss this action in its entirety. The Recommendation is incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       Plaintiff filed an Objection to the Recommendation (“Objection”; ECF No. 49), to

which the Defendants responded (ECF No. 50). After the Recommendation was

docketed, Plaintiff filed a Motion for Extension of Time for First Set of Discovery

(“Motion for Time Extension”; ECF No. 48), which is currently pending before the Court.
       For the reasons set forth below, the Recommendation is adopted in its entirety,

Plaintiff’s Objection is overruled, Defendants’ Motion to Dismiss is granted, Plaintiff’s

Motion to Amend is denied, and Plaintiff’s Motion for Time Extension is denied as moot.

                                   I. LEGAL STANDARD

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. 2121 East 30th St., 73 F.3d 1057, 1059–60 (10th Cir. 1996).

An objection is sufficiently specific if it “enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.” Id.

at 1059. In conducting its review, “[t]he district judge may accept, reject, or modify the

[recommendation]; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3). Here, Plaintiff filed an objection to the

Recommendation.1 (ECF No. 49.) Therefore, the Court reviews the issues before it de

novo, except where otherwise noted.

       In considering the Recommendation, the Court is also mindful of Plaintiff’s pro se

status, and accordingly, reads her pleadings and filings liberally. Haines v. Kerner, 404

U.S. 519, 520–21 (1972); Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.



       1
          The Court recognizes that there is an issue as to whether Plaintiff’s Objection was
timely. (See ECF No. 46 at 16–17; ECF No. 49 at 17–18.) Nevertheless, the Court finds that it
need not decide the timeliness issue because it would have no bearing on the outcome of this
Order as the Court would affirm the Recommendation, regardless of whether the Objection was
timely or untimely.

                                               2
2007). The Court, however, cannot act as advocate for Plaintiff, who must still comply

with the fundamental requirements of the Federal Rules of Civil Procedure. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991); see also Ledbetter v. City of Topeka,

318 F.3d 1183, 1188 (10th Cir. 2003).

                      II. FACTUAL & PROCEDURAL BACKGROUND

        The following factual summary is drawn from Plaintiff’s currently operative

complaint—the First Amended Complaint (ECF No. 4)—except where otherwise noted.

The Court assumes the allegations contained in the First Amended Complaint to be

true for the purpose of deciding the Motion to Dismiss. Ridge at Red Hawk, LLC v.

Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

        In this action, Plaintiff brings claims against the Defendants for violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq, and Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.2 (ECF No. 4 at 2.)

        Plaintiff was an employee at a Walmart store located in La Junta, Colorado, until

April 3, 2016, when she was discharged and placed on “rehire status.” (Id. at 10.) At


        2
            In the First Amended Complaint (which was brought on this District’s approved form
for filing Employment Discrimination Complaints), Plaintiff checked the box for bringing claims
pursuant to Title VII. (See ECF No. 4 at 2.) However, Plaintiff does not allege any facts in her
First Amended Complaint (or in any other filing) that could support a Title VII claim (employment
discrimination on the basis of race, color, religion, sex, or national origin). (See ECF No. 4.)
This discrepancy was noted in the Recommendation, with Judge Tafoya finding that “Plaintiff
actually does not bring any claims under [Title VII].” (ECF No. 46 at 2 n.1.) In the Objection,
Plaintiff responded by stating: “Title VII was amended to include disabilities and age, right?”
(ECF No. 49 at 4; see also id. at 6 (“Plaintiff claims [Title VII] age and disability discrimination”).)
Title VII, however, was not amended to include age and disability discrimination. See 42 U.S.C.
§§ 2000e et seq. Because it is clear that Plaintiff is only bringing claims for age and disability
discrimination—and not discrimination on the basis of race, color, religion, sex, or national
origin—the Court’s analysis will focus on the ADA and the ADEA, and not Title VII.

                                                   3
the date of her discharge, Plaintiff was 62 years old. (Id.; ECF No. 49 at 13.) On March

20, 2017—351 days after she was discharged—Plaintiff filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”), alleging age and

disability discrimination against Walmart (the “Charge”; ECF No. 4 at 10). (See also

ECF No. 13-1.) The Charge included the following allegations:

              On April 3, 2016, I was discharged from my position, but was
              placed on rehire status. On May 4, 2016, and every 60 days
              since then, I have applied to be considered for a position in
              the shoe, cashier, toy, jewelry, fabric, greeter and apparel
              department without response. I know of a younger female in
              her 20’s who was rehired in the fabric department after she
              was discharged from her position.

              I believe I have been discriminated against because of my
              age (63), in violation of the Age Discrimination in
              Employment Act of 1967 (ADEA), as amended; and
              because of a disability, within the meaning of the Americans
              with Disability Act of 1990 (ADA), as amended, in violation of
              the ADA.

(ECF No. 4 at 10.)

       On September 19, 2018, the EEOC mailed Plaintiff a letter, informing her that it

had dismissed the Charge. (Id. at 9.) Attached to the letter was a Dismissal and Notice

of Rights, wherein the EEOC apprised Plaintiff of her right to file a lawsuit based on the

Charge. (Id. at 8.) On December 10, 2018, Plaintiff filed the instant civil lawsuit against

Walmart and Leggitt, the General Manager of the Walmart store where Plaintiff had

worked. (ECF No. 1; ECF No. 49 at 6.)

       Plaintiff first alleges “wrongful termination” based upon her age. (ECF No. 4

at 3.) When asked which of the following “the conduct complained of in this claim

involves,” Plaintiff checked the boxes for “termination of employment” and “different


                                             4
terms and conditions of employment,” and wrote in the “other” box: “family leave

absence denied.” (Id. at 3.) In support of this claim, Plaintiff makes the following

factual allegations:

               Wrongful termination/family leave absence denied[.]

               Failure of defendant to rehire after wrongful termination. . . .

               Wrongful termination is based on defendant’s refusal to
               authorize a family leave absence which led to what they
               considered “excessive absences[.]” Plaintiff had exemplary
               attendance and work ethic. Walmart’s change in policies at
               that time led to wrongful termination of many excellent
               employees, according to Human Resources staff.

(Id. at 4.)

        Plaintiff then alleges “failure to rehire” based upon her age and disabilities. (Id.

at 5.) When asked which of the following “the conduct complained of in this claim

involves,” Plaintiff checked the boxes for “failure to hire,” “failure to promote,” “failure to

accommodate disability,” and “retaliation,” and wrote in the “other” box: “hired less

qualified.” (Id. at 5.) As Judge Tafoya did in the Recommendation, the Court construes

these to be separate claims—namely, a failure to promote claim, a failure to

accommodate disability claim, a retaliation claim, and a failure to rehire claim (which the

Court construes to incorporate the conduct regarding “hired less qualified” and “failed to

hire”). (See ECF No. 46 at 7, 9–11.) In support of these claims, Plaintiff makes the

following factual allegations:

               Failure to rehire/hired less qualified[.]

               After wrongful termination, defendant hired three employees
               in plaintiff’s department who were all younger and less
               experienced/less qualified than the plaintiff. Defendant has
               continued to deny employment at every open hiring and

                                               5
               every application opportunity. Plaintiff was passed over for
               promotion to Assistant Department Manager, a much
               younger less experienced man was hired. After age- and
               work-related knee surgery, plaintiff was not allowed to use
               carts for greater mobility and load carrying. Employees were
               required to park past the third light-post, much further from
               store, which led to longer walk to clock in. Defendant failed
               to recognize any disability.

(Id. at 4.) That is the extent of Plaintiff’s support for these claims. (See id. at 4–5.)

         On February 14, 2019, the Defendants filed their Motion to Dismiss, requesting

that the Court “(1) dismiss the claims for which Plaintiff failed to file a timely Charge of

Discrimination with the Equal Employment Opportunity Commission; (2) dismiss all of

Plaintiff’s claims for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6); and

(3) dismiss Plaintiff’s claims against Ms. Leggitt in her individual capacity.” (ECF No. 13

at 1.)

         On March 18, 2019, Plaintiff filed the Motion to Amend. (ECF No. 27.) Judge

Tafoya reviewed Defendants’ Motion to Dismiss and Plaintiff’s Motion to Amend, and

issued her Recommendation on May 3, 2019. (ECF No. 46.) On May 13, 2019,

Plaintiff filed her Motion for Time Extension. (ECF No. 48.) On May 22, 2019, Plaintiff

filed an Objection to the Recommendation. (ECF No. 49.)

                                 III. MOTION TO DISMISS

         In the Recommendation, Judge Tafoya recommended that Defendants’ Motion

to Dismiss be granted. (ECF No. 46 at 16.) In her Objection, Plaintif f disputes various

portions of the Recommendation. (ECF No. 49.) The Court will address Judge

Tafoya’s findings and Plaintiff’s specific objections in turn.

A.       Claims Against Leggitt


                                              6
       In the First Amended Complaint, Plaintiff brings claims against Leggitt for

violations of the ADA, the ADEA, and Title VII. (ECF No. 4 at 2.) While it appears that

Plaintiff is bringing claims against Leggitt in her individual capacity, this is not explicitly

set forth in Plaintiff’s First Amended Complaint (or elsewhere in the record). (See ECF

No. 4.) In the Recommendation, Judge Tafoya construed Plaintiff’s claims against

Leggitt as being asserted against her in her individual capacity, and not her official

capacity. (ECF No. 46 at 6–7.) Plaintiff did not object to this finding. (ECF No. 49

at 6–7.) Therefore, the Court construes Plaintiff’s claims against Leggitt as individual

capacity claims.

       In the Recommendation, Judge Tafoya discussed how the ADA, the ADEA, and

Title VII “do not provide for individual liability.” (ECF No. 46 at 6–7.) As a result, Judge

Tafoya recommended that Plaintiff’s claims against Leggitt in her individual capacity be

dismissed. (Id.)

       In the Objection, Plaintiff states that she “understands that W almart, Inc[.] is in

fact the ultimate liable entity,” but argues that “[a]ny discussion regarding dismissal of

claim[s] against Jonna Leggitt in her individual capacity is premature as she is

manager, not supervisor.” (ECF No. 49 at 7.)

       Title VII, the ADA, and the ADEA preclude personal capacity suits against

individual supervisory employees, as they are not considered “employers” under the

respective statues. See, e.g., Haynes v. Williams, 88 F.3d 898, 899–901 (10th Cir.

1996); Butler v. City of Prairie Vill., 172 F.3d 736, 744 (10th Cir. 1999) (collecting

cases); L’Ggrke v. Asset Plus Corp., 2013 WL 3973330, at *4–5 (N.D. Okla. July 31,

2013) (collecting cases). Plaintiff sets forth no facts in her First Amended Complaint (or

                                               7
in any other filing before the Court) which could support a conclusion that Leggitt is an

“employer” under Title VII, the ADA, or the ADEA. (See ECF No. 4.) More specifically,

there are no facts indicating that Leggitt “personally employs at least 15 people—the

statutory requirements under Title VII and the ADA—or 20 people in an industry that

affects commerce—required for the ADEA.” L’Ggrke, 2013 WL 3973330, at *5 (N.D.

Okla. July 31, 2013) (emphasis added) (citing 42 U.S.C. § 2000e(b) (Title VII); 42

U.S.C. § 12111(5)(A) (ADA); 29 U.S.C. § 630(b) (ADEA)). Rather, Plaintif f merely

alleges in her Objection that Leggitt is not a “supervisor” but a “manager.” (ECF No. 49

at 6–7.) This is not enough for the Court to consider Leggitt an “employer” under Title

VII, the ADA, or the ADEA—nor does the record provide the Court with any reason to

predict that Plaintiff could successfully make such a showing.

       As a result, Plaintiff’s individual capacity claims against Leggitt will be dismissed

with prejudice. Cf. L’Ggrke, 2013 WL 3973330, at *5 (“Given the numerous problems

associated with [plaintiff’s] Title VII, ADEA, and ADA claims against [plaintiff’s

supervisor] in his individual capacity, it appears that amendment would be futile with

respect to these claims . . . . Accordingly, these claims are dismissed with prejudice as

to [plaintiff’s supervisor].”)

B.     Timeliness of the Charge

       1.      300-Day Requirement

       “In a State that has an entity with the authority to grant or seek relief with respect

to the alleged unlawful [employment] practice, an employee who initially files a

grievance with that agency must file the charge with the EEOC within 300 days of the

employment practice . . . . A claim is time barred if it is not filed within th[is] time

                                               8
limit[ ].” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002) (explaining

timing requirements established by 42 U.S.C. § 2000e-5(e)(1)). Colorado has

established an “entity with the authority to grant or seek relief”—namely, the Colorado

Civil Rights Division—therefore employees in Colorado are subject to this 300-day time

limit. See, e.g., Castaldo v. Denver Pub. Sch., 276 F. App’x 839, 841 (10th Cir. 2008).

      2.     Wrongful Termination Claim

      The Recommendation discussed how Plaintiff “premises her age-based

termination claim on her April 3, 2016 termination from Walmart” and “filed her EEOC

Charge on March 20, 2017, which was 351 days after her termination.” (ECF No. 46

at 9.) Judge Tafoya then concluded that “[b]ecause Plaintif f filed her charge over 300

days after the adverse employment action, Plaintiff’s ADEA termination claim is time

barred . . . and should be dismissed.” (Id.)

      In the Objection, Plaintiff does not dispute that her Charge was untimely in

regard to her wrongful termination claim. (ECF No. 49 at 7–11.) Indeed, in addressing

“why [she] had waited so long to file the EEOC claim,” Plaintiff explains that “she was

not even aware that such an organization existed, she had never planned on being

fired, she had never thought there would be a need to file a claim against anyone,” and

she was “[u]naware of deadlines.” (Id. at 8.)

      The Court finds Plaintiff’s arguments to be wholly without merit. Since it is

undisputed that Plaintiff failed to file her Charge with the EEOC within 300 days of the

alleged unlawful employment practice (i.e., her April 3, 2016 termination), her age-

based wrongful termination claim (ECF No. 4 at 3) is time barred. See Morgan, 536

U.S. at 109. As a result, the Court will dismiss the claim with prejudice. Cf. Walker v.

                                               9
United Parcel Serv., Inc., 240 F.3d 1268, 1271 (10th Cir. 2001) (“Despite that ‘without

prejudice’ label [affixed by the district court to a dismissal for failure to timely exhaust],

in real world terms the dismissal was with prejudice because any attempt by [the

plaintiff] to refile her claims [with the EEOC] after the district court’s order was issued

would be out of time.” (citation omitted) (emphasis in original)).

C.     Scope of the Charge

       1.     Notice of the Alleged Violation

       Title VII, the ADA, and the ADEA require a plaintiff to exhaust her administrative

remedies before filing suit. Jones v. Needham, 856 F.3d 1284, 1289 (10th Cir. 2017)

(Title VII); Jones v. U.P.S., Inc., 502 F.3d 1176, 1183 (10th Cir. 2007) (ADA); Martinez

v. Target Corp., 384 F. App’x 840, 845 (10th Cir. 2010) (ADEA). “The purpose of

administrative exhaustion is two-fold: 1) to give notice of the alleged violation to the

charged party; and 2) to give the EEOC an opportunity to conciliate the claim.”

Needham, 856 F.3d 1284, 1290 (10th Cir. 2017) (internal quotation marks omitted).

“Given these goals, the charge document must contain the general facts concerning the

discriminatory actions later alleged in the legal claim.” Id. Therefore, “a plaintiff’s claim

in federal court is generally limited by the scope of the administrative investigation that

can reasonably be expected to follow the charge of discrimination submitted to the

EEOC.” Id. (internal quotation marks omitted).

       2.     ADA Claims

       In the Recommendation, Judge Tafoya observed that although Plaintiff “checked

the box for disability discrimination on her EEOC charge, she alleged no facts

whatsoever that related to a disability-based claim in her charge.” (ECF No. 46 at 10

                                              10
(emphasis added); see also ECF No. 4 at 10.) In particular, Judge Tafoya noted that

              the text of the charge does not mention any disability or any
              facts related to requesting and being denied a reasonable
              accommodation pursuant to the ADA. Instead, Plaint iff’s
              charge only asserts facts relating to an age-based claim,
              specifically that she was discharged and not rehired in
              contrast to a younger individual who was discharged and
              rehired.

(ECF No. 46 at 10.) Therefore, Judge Tafoya found than even a liberal construction of

the allegations contained in Plaintiff’s Charge “would not prompt an investigation in a

disability-related claim.” (Id.) For these reasons, Judge Tafoya determined that Plaintiff

had failed to exhaust her administrative remedies with respect to her ADA claims, and

thus recommended that such claims be dismissed. (Id.)

       Even after a liberal and thorough reading of the Objection, the Court cannot

locate any argument disputing Judge Tafoya’s findings in regard to this claim. (See

ECF No. 49 at 7–12; see generally ECF No. 49.) As a result, the Court reviews Judge

Tafoya’s rulings on Plaintiff’s ADA claims for clear error. See 2121 East 30th St., 73

F.3d at 1060 (“[A] party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo

review by the district court”) (emphasis added).

       The Court finds that Judge Tafoya’s analysis was thorough and sound, and that

there is no clear error on the face of the record. See Bertolo v. Benezee, 2013 WL

1189508 (D. Colo. Mar. 22, 2013) (district court reviewing for clear error where no

specific objections were made to a recommendation), aff’d, 601 F. App’x 636 (10th Cir.

2015). Indeed, the Charge contains only a single allegation that concerns a

disability—namely, Plaintiff asserted: “I believe I have been discriminated against . . .

                                            11
because of a disability.” (ECF No. 4 at 10.) This lone conclusory allegation is certainly

not enough as “the charge must contain facts concerning the discriminatory . . . actions

underlying each claim.” U.P.S., Inc., 502 F.3d at 1186. Since the Charge is completely

devoid of any facts pertaining to discriminatory action based on Plaintiff’s disability, the

Court will dismiss without prejudice Plaintiff’s claims brought pursuant to the ADA. See

Smith v. Cheyenne Ret. Inv’rs L.P., 904 F.3d 1159, 1166 (10th Cir. 2018) (“Ordinarily, a

dismissal based on a failure to exhaust administrative remedies should be without

prejudice.”).

       3.       Retaliation

       In the Recommendation, Judge Tafoya discussed how the “failure to mark a

particular box [on an EEOC charge] creates a presumption that the charging party is not

asserting claims represented by that box. The presumption may be rebutted, however,

if the text of the charge clearly sets forth the basis of the claim.” U.P.S., 502 F.3d

at 1186 (internal citation omitted). (ECF No. 46 at 10.) In applying this framework to

Plaintiff’s retaliation claim, the Recommendation observed that “Plaintiff did not check

the box on her EEOC charge indicating that she had experienced any kind of

retaliation” and that “the text of Plaintiff’s charge does not include any factual basis for

Plaintiff’s retaliation claim.” (ECF No. 46 at 10.) As a result, Judge Tafoya determined

that Plaintiff had failed to exhaust administrative remedies with respect to her retaliation

claim, and therefore recommended that the claim also be dismissed. (Id.)

       Even reading the Objection liberally, however, the Court can only discern one

sentence addressing Judge Tafoya’s recommendation in regard to this claim. (See

ECF No. 49 at 7–12; see generally ECF No. 49.) Plaintiff argues that “[s]uggesting any

                                             12
part of this [case] should be dismissed because of boxes marked or not marked . . .

creates an unjust perspective.” (Id. at 8.) The Court finds this argument to be without

merit. Even if the Court overlooked Plaintiff’s failure to mark the “retaliation” box on her

Charge, it is clear that this claim must be dismissed as the text of the Charge does not

contain a single fact concerning any retaliatory actions. (See ECF No. 4 at 10.) See

also U.P.S., Inc., 502 F.3d at 1186 (“[T]he charge must contain facts concerning the . . .

retaliatory actions underlying each claim.”). As a result, the Court will also dismiss

Plaintiff’s retaliation claim without prejudice. See Smith, 904 F.3d at 1166.

       4.     Failure to Promote

       The Recommendation found that Plaintiff included “no allegations in her EEOC

charge related to a discriminatory failure to promote,” instead her “charge focuse[d] on

her termination and reapplications to W almart.” (ECF No. 46 at 11.) In addition, the

Recommendation noted that “Plaintiff did not amend her charge or file a second charge

to include allegations that she was denied a promotion.” (Id. (citing 29 C.F.R.

§ 1601.12(b) (“A charge may be amended to cure technical defects or omissions,

including failure to verify the charge, or to clarify and amplify allegations made therein.

Such amendments and amendments alleging additional acts which constitute unlawful

employment practices related to or growing out of the subject matter of the original

charge will relate back to the date the charge was first received.”).) Based on the

foregoing, Judge Tafoya determined that Plaintiff had failed to exhaust administrative

remedies with regard to her failure to promote claim, and thus recommended that the

claim be dismissed. (Id.)

       In the Objection, Plaintiff only addresses Judge Tafoya’s findings regarding how

                                             13
Plaintiff did not amend the Charge. (ECF No. 49 at 11.) In particular, Plaintiff

discusses how she

               was unaware than an EEOC claim could even be amended.
               There was no discussion with anyone from EEOC. It was
               posted on “status of claim” that claimants are NOT to
               contact their investigators as that could slow down the
               claims process. This is the real world that the Plaintiff is
               living in, not the sheltered world of Fed Rule number
               whatever.

(Id.)

        The Court finds Plaintiff’s arguments to be unpersuasive. Indeed, her arguments

fail to address the crux of Judge Tafoya’s findings in regard to this claim—namely, that

the Charge was completely devoid of any factual allegations regarding a discriminatory

failure to promote. As a result, the Court reviews that portion of the Recommendation

for clear error, and finds none. See 2121 East 30th St., 73 F.3d at 1060; Bertolo, 2013

WL 1189508, at *1. As a result, the Court will also dismiss Plaintiff’s failure to promote

claim without prejudice. See Smith, 904 F.3d at 1166.

        5.     Failure to Rehire

        In the Recommendation, Judge Tafoya found that “Plaintiff properly exhausted

her failure-to-rehire claims beginning on July 3, 2016.” (ECF No. 46 at 11.) Neither

party disputes this finding. (ECF No. 49 at 8; ECF No. 50 at 10.) As a result—and

because the Court has determined that all other claims brought by Plaintiff should be

dismissed—the only remaining claim before the Court is Plaintiff’s age-based failure to

rehire claim.3 (ECF No. 4 at 5.)


        3
           In the Recommendation, Judge Tafoya found that “[e]ven if the court were to hold that
Plaintiff exhausted her disability-based failure-to-rehire claim merely by checking the ‘disability’

                                                14
D.     Failure to Rehire Based on Age

       1.     Legal Standard

       The ADEA provides a remedy for discrimination in private employment on the

basis of age. See 29 U.S.C. § 623(a)(1). “The protective provisions of the ADEA,

however, are ‘limited to individuals who are at least 40 years of age.’” Greene v.

Safeway Stores, Inc., 98 F.3d 554, 557 (10th Cir. 1996) (quoting 29 U.S.C. § 631).

Thus, the ADEA “bans discrimination against employees because of their age, but limits

the protected class to those who are 40 or older.” O’Connor v. Consol. Coin Caterers

Corp., 517 U.S. 308, 312 (1996).

       “[T]o succeed on a claim of age discrimination, a plaintiff must prove by a

preponderance of the evidence that her employer would not have taken the challenged

action but for the plaintiff’s age.” Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1277

(10th Cir. 2010) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177–78 (2009)).

This “causal standard does not require[ ] [plaintiffs] to show that age was the sole

motivating factor in the employment decision. Instead, an employer may be held liable

under the ADEA if other factors contributed to its taking an adverse action, as long as

age was the factor that made a difference.” Id. (internal quotation marks and citation

omitted) (alterations in original).

       Under Tenth Circuit precedent, “an ADEA plaintiff may proceed by either of two


box on her EEOC charge of discrimination, Plaintiff fails to plead adequate facts” in her First
Amended Complaint to sustain the claim under Rule 12(b)(6). (ECF No. 46 at 13.) Judge
Tafoya then went on to discuss how Plaintiff failed to allege sufficient facts to support her
disability-based failure to rehire claim. (Id. at 14–15.) Since the Court has determined that
Plaintiff failed to exhaust administrative remedies with respect to all of her ADA claims, the
Court need not address Judge Tafoya’s findings or Plaintiff’s objections regarding whether her
disability-based failure to rehire claim is sufficient for Rule 12(b)(6) purposes.

                                               15
general methods to carry the burden of making her or his case.” Greene v. Safeway

Stores, Inc., 98 F.3d 554, 557 (10th Cir. 1996). Namely, a “party may attempt to meet

his burden directly, by presenting direct or circumstantial evidence that age was a

determining factor in [the adverse employment action]. Or, more typically, a party may

rely on the proof scheme for a prima facie case established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973).” Greene, 98 F.3d at 557.

       Since Plaintiff offers no direct or circumstantial evidence that age was a

determining factor in Walmart’s decision not to rehire her, the burden-shifting

framework of McDonnell Douglas governs her claims. Id. The McDonnell Douglas

framework involves a three-step analysis. See Garrett v. Hewlett-Packard Co., 305

F.3d 1210, 1216 (10th Cir. 2002). At the outset, “the plaintif f must prove a prima facie

case of discrimination.” Id. To establish a prima facie case of age discrimination under

a failure-to-hire theory, Plaintiff must show that (1) she belongs to the protected class;

(2) that she applied for and was qualified for the job; (3) despite her qualifications she

was rejected; and (4) Walmart either ultimately filled the position with someone

sufficiently younger to permit an inference of age discrimination or continued to seek

applicants from among those having Plaintiff’s qualifications. Lewis v. McDonnell

Douglas Corp., 77 F.3d 492 (table), 1996 W L 77038, at *3 (10th Cir. 1996). (See also

ECF No. 46 at 12–13.)

       However, “‘an employment discrimination plaintiff need not plead a prima facie

case of discrimination’ to survive a motion to dismiss.” Johnston v. Hunter Douglas

Window Fashions, Inc., 715 F. App’x 827, 830 (10th Cir. 2017) (quoting Swierkiewicz v.

Sorema N. A., 534 U.S. 506, 515 (2002)). “But she must allege facts that make such a

                                             16
claim at least plausible.” Morman v. Campbell Cty. Mem’l Hosp., 632 F. App’x 927, 933

(10th Cir. 2015). In assessing whether a plaintiff’s claim is plausible, courts must

“examine the first step of the McDonnell Douglas framework: the elements [a plaintiff]

would need to establish to prove a prima-facie case of . . . discrimination.” Id.

       2.     Analysis

       In the Recommendation, Judge Tafoya analyzed the elements Plaintiff would

need to establish to prove a prima facia case of age discrimination under a failure to

hire theory. (ECF No. 46 at 13.) Judge Tafoya found that Plaintiff had adequately

alleged that she belongs to the protected class because she was 63 years old as of the

filing of the Charge. (Id.; see also ECF No. 4 at 10.) In analyzing the other elements to

a prima facia case of age discrimination under a failure to hire theory, Judge Tafoya

made the following findings:

              Plaintiff asserts no facts to show she was qualified for any
              job for which she applied, or that W almart was even seeking
              applicants for the positions for which she applied. Although
              Plaintiff alleges Walmart hired “less experienced/less
              qualified” individuals, these assertions are conclusory and
              provide no basis for the court to ascertain Plaintiff’s own
              qualifications as compared to the referenced individuals.
              Moreover, Plaintiff does not allege facts to show Walmart
              hired younger individuals for the specific positions for which
              she applied, or continued to seek applications f rom equally-
              qualified persons following Plaintiff’s rejections. Overall,
              Plaintiff alleges no facts to show that age was a
              determinative factor—or any factor—in Walmart’s decision
              not to rehire her.

(ECF No. 46 at 13.) See also Lewis, 1996 WL 77038, at *3. Thus, Judge Tafoya found

that even pursuant to a liberal construction of the First Amended Complaint, Plaintiff

failed to state a claim as to her age-based failure to rehire claim. (ECF No. 46 at 13.)


                                            17
As a result, Judge Tafoya recommended that the claim be dismissed. (Id.)

       In the Objection, Plaintiff appears to dispute Judge Tafoya’s findings by making

various factual allegations. For instance, Plaintiff appears to argue that she was

qualified for certain jobs because she had trained her supervisor, she was an excellent

and very knowledgeable employee, she went to great lengths in providing customer

service, she was a well-liked employee, she was often asked to “hop on a register,” she

was authorized to handle money, she was trusted with the keys to various departments,

and so on. (ECF No. 49 at 8, 10; see also id. at 12–14.)

       In sum, Plaintiff attempts to cure her pleading deficiencies in regard to her age-

based failure to rehire claim by making additional factual allegations in the Objection.

(See generally ECF No. 49.) However, an objection to a recommendation cannot be

used as an instrument to remedy pleading deficiencies. See, e.g., Wojdacz v.

Presbyterian St. Lukes’ Med. Ctr., 2017 WL 631679, at *4 (D. Colo. Feb. 16, 2017)

(“Whether these are new factual allegations, or an embellishment of facts that were

presented to [the Magistrate Judge], the Court is unaware of any precedent, nor does

Plaintiff point the Court to any relevant authority, that allows Plaintiff to ‘sandbag’ the

Magistrate Judge by failing to provide sufficient facts the first go around, and then

objecting on the basis of failure to consider those facts not previously presented.”); cf.

Smith v. Pizza Hut, Inc., 694 F. Supp. 2d 1227, 1230 (D. Colo. 2010) (“Plaintif fs cannot

rectify their pleading deficiencies by asserting new facts in an opposition to a motion to

dismiss.”); United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001) (“In this

circuit, theories raised for the first time in objections to the magistrate judge’s report are

deemed waived.”). As a result, the Court will not consider the newly raised factual

                                              18
allegations contained in Plaintiff’s Objection.

       While a complaint need not set forth exhaustive factual allegations, a “pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of cause of

action’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, “the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555.

       Based on these standards, Plaintiff’s age-based failure to rehire claim is

insufficient for Fed. R. Civ. P. 12(b)(6) purposes. See id. Plaintiff fails to allege any

facts that show that (1) she was qualified for the positions she applied to; (2) W almart

was seeking applicants for those positions; (3) Walmart ultimately hired younger

individuals for those positions; (4) Walmart continued to seek applicants from among

those having Plaintiff’s qualifications; or (5) her age played any role whatsoever in

Walmart’s decision not to hire her. (See ECF No. 4 at 4–5.) See also Lewis, 1996 WL

77038, at *3; Jones, 617 F.3d at 1277. Rather, the scarce allegations in Plaintiff’s First

Amended Complaint concerning this claim are conclusory and unsupported by

allegations of fact, and are therefore insufficient to sustain the claim under Rule

12(b)(6). Accordingly, the Court will also dismiss without prejudice Plaintiff’s age-based

failure to hire claim.

E.     Summary of Section III for the Pro Se Plaintiff

       In this Order, the Court has determined that Plaintiff’s individual capacity claims

                                             19
against Leggitt should be dismissed with prejudice because Title VII, the ADA, and the

ADEA preclude personal capacity suits against individual supervisory employees. In

addition, the Court will dismiss with prejudice Plaintiff’s age-based wrongful termination

claim because Plaintiff failed to file her Charge with the EEOC within 300 days of the

alleged unlawful employment practice. The Court will also dismiss without prejudice

Plaintiff’s retaliation claim, failure to promote claim, and claims brought pursuant to the

ADA as a result of Plaintiff’s failure to exhaust her administrative remedies prior to filing

this action. Moreover, the Court will dismiss without prejudice Plaintiff’s age-based

failure to hire claim as it is insufficient for Rule 12(b)(6) purposes.

       In sum, the Court will dismiss all of Plaintiff’s claims against the Defendants.

Accordingly, the Court will adopt the Recommendation on Defendants’ Motion to

Dismiss. As a result, the Court will deny as moot Plaintiff’s Motion for Time Extension.

                                 IV. MOTION TO AMEND

A.     Standard for Amending the Complaint

       Under Rule 15(a)(2), a court should allow a party to amend its pleadings “when

justice so requires.” Fed. R. Civ. P. 15(a)(2). “[T]he grant or denial of an opportunity to

amend is within the discretion” of the Court, but an “outright refusal to grant the leave

without any justifying reason” is an abuse of discretion. Foman v. Davis, 371 U.S. 178,

182 (1962). “Refusing leave to amend is generally only justified upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure

to cure deficiencies by amendments previously allowed, or futility of amendment.”

Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993) (emphasis added).

Proposed amendments are futile when the amended complaint “would be subject to

                                              20
dismissal for any reason.” Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1239–40

(10th Cir. 2001). “The futility question is functionally equivalent to the question whether

a complaint may be dismissed for failure to state a claim.” Gohier v. Enright, 186 F.3d

1216, 1218 (10th Cir. 1999).

B.     Plaintiff’s Motion to Amend

       On March 18, 2019, Plaintiff filed her Motion to Amend. (ECF No. 27.) Attached

to the motion was Plaintiff’s proposed Second Amended Complaint, which is nearly

identical to the operative complaint. (Compare ECF No. 27-1, with ECF No. 4.) The

proposed Second Amended Complaint contained approximately seven new additions,

such as handwritten annotations that added a title to a section, noted that the docum ent

was an “amended complaint,” and included Plaintiff’s signature and the date. (ECF

No. 27-1.) The only change that could arguably be considered quasi-substantive was

Plaintiff’s alteration to the “other” box for her wrongful termination claim, wherein she

changed her annotation from “family leave absence denied” to “policy change, family

leave absence,” and noted that she would provide “details . . . with further investigation

& discovery.” (Compare ECF No. 27-1 at 3, with ECF No. 4 at 3.)

       Plaintiff also attached two new exhibits to the proposed Second Amended

Complaint. (ECF No. 27-2.) The first new exhibit contained two e-mails (each three

sentences in length) from Plaintiff to “james@justfreestuff.com,” wherein Plaintiff

discusses setting up a meeting. (Id. at 1.) The other exhibit is labeled as a “copy of

last page of original complaint.” (Id. at 3; see also ECF No. 1 at 6.)

C.     Analysis

       In the Recommendation, Judge Tafoya found that the Motion to Amend would

                                             21
not cure the deficiencies in the First Amended Complaint and therefore recommended

that the motion be denied. (Id. at 15.) In particular, Judge Tafoya found that “neither

Plaintiff’s addition that her termination resulted from a policy change nor her promise

that details would be provided with further investigation and discovery cures the

untimeliness of her age-based termination claim.” (Id.) Moreover, Judge Tafoya

determined that “the newly attached documents (i.e., e-mails sent to

‘james@justfreestuff.com’ and the last page of Plaintiff’s original complaint) do not cure

the issues plaguing Plaintiff’s [First] Amended Complaint, including her untimeliness,

failure to exhaust, or failure to adequately plead claims.” (Id.) As a result, Judge

Tafoya recommended that Plaintiff’s Motion to Amend be denied on grounds of futility

since the proposed Second Amended Complaint would likewise be subject to dismissal.

(Id. at 15–16.)

       In the Objection, Plaintiff conveys her “[a]pologies for the lame attempt at

amending complaints to this point,” and discusses how “[s]he understands that the

court considers her Complaints inadequate.” (ECF No. 49 at 5, 16.) Nonetheless,

Plaintiff hopes that “the information and offers of evidence contained in [the Objection]

help to fill that void . . . [and] cure deficiencies in her Complaint and allow the case to

proceed in the interest of justice.” (Id. at 16–17.)

       It is clear that Plaintiff’s proposed Second Amended Complaint would not cure

the deficiencies contained in the First Amended Complaint as it contains nothing more

than a few inconsequential handwritten annotations. (See ECF No. 27-1.) Indeed,

Plaintiff does not dispute this finding, but instead attempts to cure her pleading

deficiencies by asserting new facts in her Objection. This is clearly not an appropriate

                                             22
use of an objection to a Magistrate Judge’s recommendation. As previously noted by

the Court, “Plaintiffs cannot rectify their pleading deficiencies by asserting new facts in

an opposition to a motion to dismiss.” Smith, 694 F. Supp. 2d at 1230. If Plaintiff could

not cure her pleading deficiencies by alleging new facts at the motion to dismiss stage,

she most certainly cannot now. As a result of the foregoing, the Court will deny

Plaintiff’s Motion to Amend by way of filing her Second Amended Complaint in its

current form.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Recommendation (ECF No. 46) is ADOPTED in its entirety;

2.     Plaintiff’s Objection (ECF No. 49) is OVERRULED;

3.     Defendants’ Motion to Dismiss (ECF No. 13) is GRANTED;

4.     Plaintiff’s Motion to Amend (ECF No. 27) is DENIED;

5.     Plaintiff’s claims against Defendant Leggitt (ECF No. 4) are DISMISSED WITH

       PREJUDICE;

6.     Plaintiff’s wrongful termination claim against Defendant Walmart (ECF No. 4

       at 3) is DISMISSED WITH PREJUDICE;

7.     All other claims brought by Plaintiff against Defendant Walmart (ECF No. 4 at 5)

       are DISMISSED WITHOUT PREJUDICE;

8.     Plaintiff’s Motion for Time Extension (ECF No. 48) is DENIED AS MOOT;

9.     The Clerk of the Court and parties shall amend the caption of this case to reflect

       the DISMISSAL of Defendant Leggitt;



                                             23
10.   Solely in the interest of justice, the Court sua sponte grants Plaintiff leave to file

      a Motion for Leave to File a revised Second Amended Complaint no later than

      September 18, 2019. Such a Motion must have attached to it Plaintiff’s

      proposed, revised Second Amended Complaint. Plaintiff is on notice that if her

      proposed revised Second Amended Complaint does not cure the pleading

      deficiencies discussed in this Order, her Motion will be denied in whole or in part.

      The Plaintiff is further on notice that the Court will not consider a request in such

      a Motion to amend her claims against Defendant Leggitt, or to amend her

      wrongful termination claim against Defendant Walmart, as those claims have

      been dismissed with prejudice by the terms of this Order; and

11.   If Plaintiff does not file such a Motion by September 18, 2019, the Clerk shall

      enter judgment in favor of Defendants and terminate this case.


      Dated this 20th day of August, 2019.

                                                   BY THE COURT:



                                                   _________________________
                                                   William J. Martínez
                                                   United States District Judge




                                             24
